PER CURIAM.
An appeal was taken in this suit from an order appointing a receiver, and temporarily enjoining certain officers and directors of the Lafayette Development Company, a corporation, from selling or disposing of the property of that corporation. No citation was issued. The transcript of record was not filed until after tho return day, and no extension of time for filing was applied for or granted, as required by rules XIV(5) and XVI (1) of the rules of this court.
On motion of appellee, the appeal is dismissed.